DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/18/2020.  These drawings are accepted by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vazquez et al. (WO2016075563 which is cited in the IDS dated 7/6/2018), herein Vazquez, in view of Talgorn et al. (WO2016146374 which is cited in the IDS dated 7/6/2018), herein Talgorn.
	As to Claim 1, Vazquez teaches:
	A printed three-dimensional optical component built up from layers of printing ink [0013-0014] wherein the three-dimensional optical component comprises consecutive layers.
	Vazquez is silent to the use of a foil. However, Talgorn which teaches 3D printer lenses [page 5, lines 15-24] with foil layers [page 3, line 23. Page 4 see table].
	One of ordinary skill in the art would have found it obvious to incorporate the use of foil of Talgorn into Vazquez in the three dimensional optical component in order to enhance or modify the radiation-polymerizable materials physical or optical properties. 
	As to Claim 2, Vazquez/Talgorn teach:
	The printed three-dimensional optical component according to claim 1, wherein the at least one foil is a coloured foil [Vazquez. [0023] [0059] [0062] [0076] see reference to color.]
	As to Claim 3, Vazquez/Talgorn teach:

	As to Claim 4, Vazquez/Talgorn teach:
	The printed three-dimensional optical component according to claim 1, wherein the at least one foil is a photochromatic foil [Vazquez. [0023] photochromic properties.]
	As to Claim 5, Vazquez/Talgorn teach:
	The printed three-dimensional optical component according to claim 1, wherein the three-dimensional optical component comprises an input unit that is coupled to the at least one foil [Vazquez. [0024] sensors.]
	As to Claim 6, Vazquez/Talgorn teach:
	The printed three-dimensional optical component according to claim 5, wherein the input unit comprises a sensor [Vazquez. [0024] sensors.]
	As to Claim 7, Vazquez/Talgorn teach:
	The printed three-dimensional optical component according to claim 5, wherein the three-dimensional optical component comprises a stack of foils constituting a display [Vazquez. [0024] displays.]
	As to Claim 8, Vazquez/Talgorn teach: 
	The printed three-dimensional optical component according to claim 5, wherein the at least one foil comprises an active liquid crystal element. [Vazquez. [0024] liquid crystal material.]
	As to Claim 9, Vazquez/Talgorn teach:

	As to Claim 10, Vazquez/Talgorn teach:
	The printed three-dimensional optical component according to claim 8, wherein the at least one active liquid crystal element changes its transparency and/or colour upon application of electric voltage [Vazquez. [00127] transparent.]
	As to Claim 11, Vazquez/Talgorn teach:
	The printed three-dimensional optical component according to claim 5, wherein the three-dimensional optical component comprises a power supply unit [Vazquez. [00120] power supply.]
	As to Claim 12, Vazquez/Talgorn teach:
	The printed three-dimensional optical component according to claim 5, wherein the three-dimensional optical component comprises a frame in which the input unit and/or the power supply unit are contained and wherein the three-dimensional optical component comprises electrical connectors that connect the at least one foil and the input unit and/or power supply unit contained in the frame [Vazquez. [0101] wall of container.]
	As to Claim 13, Vazquez/Talgorn teach:
	The printed three-dimensional optical component according to claim 12, wherein the electrical connectors comprise electrical circuits printed inside the optical component [Vazquez. [0132] electrical circuitry.]
	As to Claim 14, Vazquez/Talgorn teach:


Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. 
On page 7-8, Applicant appears to argue that Vazquez teaches a pre-existing lens material which is different from the present application. However, claim 1 as it is recited in the present application does not preclude the 3D printed object from being built up from a lens substrate, as the prior art teaches.  While the instant specification may indicate that a pre-existing lens is not to be used, limitations from the specification will not be improperly imported into the claims.  See MPEP 2111.01.  As currently written, the language of claim 1 is sufficiently broad as to be met by the references cited.  Thus, this argument is not persuasive.
On page 8, Applicant appears to argue that Talgorn does not suggest providing a foil between the printing of two layers. However, See Fig. 3 of Talgorn which shows layers printed from the 3D printer. See also, page 3 lines 23-24 “embedded into various layers during the print process” referencing the foil.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/A.A.T./Examiner, Art Unit 1742                                     

/MARC C HOWELL/Primary Examiner, Art Unit 1774